—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated October 23, 1998, which denied in part a petition for administrative review of a finding of a rent overcharge, the petitioner appeals from a judgment of the Supreme Court, Queens County (Dye, J.), dated January 12, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is modified, on the law, by deleting the provision thereof denying that branch of the petition which was to vacate an award of treble damages, and substituting therefor a provision granting that branch of the petition and vacating the award of treble damages; as so modified the judgment is affirmed, without costs or disbursements.
Although the respondent New York State Division of Housing and Community Renewal properly determined that the petitioner failed to timely file and serve an initial rent registration for the subject apartment, and calculated the lawful rent using its default procedure, we find that the award of treble damages was not warranted, since the petitioner established that the rent overcharge was not willful (see, Matter of Cooper Realty Co. v Division of Hous. & Community Renewal, 240 AD2d 665).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Friedmann, Luciano and Smith, JJ., concur.